  4:20-cr-03065-JMG-CRZ Doc # 29 Filed: 09/09/20 Page 1 of 1 - Page ID # 124




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                         4:20CR3065

      vs.
                                                        ORDER
OAK D. ANDERSON,

                   Defendant.


      Trial of this case is continued pending resolution of Defendant’s pending
motion to suppress, (Filing No. 21).

      Dated this 9th day of September, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
